Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2018

                                     No. 04-18-00268-CR

                                       Andy BARAJAZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4718
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due October 1, 2018; however, appellant was granted an
extension of time until October 31, 2018 to file the brief. Neither the brief nor a motion for
extension of time has been filed.

         We therefore order appellant’s counsel, Ed Shaughnessy, to file the appellant’s brief by
November 13, 2018. If the brief is not filed as ordered, this appeal may be abated for an
abandonment hearing and counsel may be ordered to show cause why he should not be held in
civil or criminal contempt of this court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court